department of the treasury internal_revenue_service washington d c date contact person telephone number t eo ra t1 identification_number this letter responds to your request for general information on behalf of date date number info release date uil dear regarding the treatment of grants made by a united_states private_foundation or other grant-makers to a mexican charity determined by the government of mexico to be an article 70-b charity you further request information regarding what date united_states private_foundations or other grant-makers may begin to rely on a determination of article 70-b status mexican charity is governed by article of the united states-mexico income_tax convention treaty and paragraph of the accompanying protocol the current treaty was signed in and became effective on date for most provisions including article of the treaty and paragraph of the protocol each other's public_charities on a reciprocal basis with respect to exempting the organizations from tax paragraph of article allows for reciprocal recognition of exemption for organizations operated exclusively for religious scientific literary educational or charitable purposes to the extent that such organizations are exempt in the first contracting state income of these organizations is exempt from tax of a contracting state to the extent that it is exempt from tax in the other contracting state where it is a resident this allows for an organization formed in mexico that is determined by mexican authorities to be a religious scientific literary educational or charitable charity to be exempt from tax under united_states law the treatment of grants made by a u s private_foundation or other contributor to a article of the treaty provides that mexico and the united_states will recognize paragraph of the protocol stipulates that the united_states and mexico agree paragraph of article provides that if the united_states and mexico agree that mexican law requires standards essentially equivalent to u s standards for public_charities then an organization determined by mexican authorities to meet such standards shall be treated as a public charity under united_states law for purposes of grants by u s private_foundations and public_charities paragraph provides for similar treatment under mexican law for an organization determined to be a public charity by u s authorities that article 70-b of the mexican income_tax law and sec_509 and except for organizations described in sec_170 of the united_states internal_revenue_code provide essentially equivalent standards for organizations within their coverage within the meaning of paragraph sec_2 and of article of the treaty therefore a finding by the tax authorities of mexico that an organization qualifies under article 70-b or by the united_states tax authorities that an organization qualifies under sec_509 or except for an organization described in sec_170 shall be accepted by the other contracting state for the purpose of extending the benefits provided in article paragraph explains that article 70-b of mexican law and sec_509 and except for sec_170 are interpreted by the governing regulations and administrative rulings of mexico and the united_states respectively in effect on the date of the signing of the treaty it further cautions that if the competent_authority of the other contracting state determines that granting such benefits is inappropriate with respect to a particular organization or type of organization such benefits may be denied after consultation with the competent_authority of the first contracting state of the treaty and paragraph of the protocol accordingly if the mexican authorities have granted special authorization to a mexican charity as an organization described in article 70-b a u s private_foundation or other grant-maker may treat the mexican charity as equivalent to a sec_501 organization classified as a public charity described in sec_509 or except as an organization described in sec_170 mexican charities that have received article 70-b authorization are not at present listed in publication cumulative list of organizations described in sec_170 of the internal_revenue_code_of_1986 accordingly a u s private_foundation or other grant-maker will have to request such proof from the mexican charity such proof can be obtained either through a copy of a letter granting the special authorization from the mexican ministry of finance and public credit secretaria de hacienda y credito a u s private_foundation or other grant-maker may rely on the provisions of article publico to the mexican charity or by receipt of a copy of the current list of the mexican charities that have obtained the authorization as published in the official gazette el diario oficial de la federacion the date that u s private_foundations or other grant- makers may begin to rely on an article 70-b determination is the date that the mexican ministry of finance and public credit grants the authorization as determined by the date of the letter or date_of_issuance of the official gazette we hope this general information will be of assistance to you however this letter is not a ruling and may not be relied on as such if you have any questions about the contents of this letter please contact the person whose name and telephone number are shown in the heading of this letter marvin friedlander manager exempt_organizations technical group sincerely
